IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
TAJHON WILSON,

              Appellant,

 v.                                                     Case No. 5D16-1280

STATE OF FLORIDA,

           Appellee.
________________________________/

Decision filed July 29, 2016

3.850 Appeal from the Circuit
Court for Lake County,
Lawrence J. Semento, Judge.

Tajhon Wilson, Lake Butler, pro se.

No Appearance for Appellee.


PER CURIAM.

       Tajhon Wilson (“Appellant”) appeals the summary denial of his motion for

postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. Because the

portions of the record attached by the postconviction court do not conclusively refute

Appellant’s claims, we reverse the order under review and remand either for an

evidentiary hearing on the issue of manifest injustice or for the attachment of portions of

the record more appropriately refuting Appellant’s claims.

       REVERSED and REMANDED.


SAWAYA, TORPY and WALLIS, JJ., concur.